Appeal from a judgment of conviction and sentence for the crime of assault in the second degree rendered upon the verdict of a jury by the Schenectady County Court on June 19, 1935. "While appellant was being taken in an automobile by a police officer after arrest to the magistrate he got possession of the officer’s pistol from the back of the car and when the officer attempted to recover it the gun was discharged and the officer seriously wounded. Judgment of conviction affirmed. Hill, P. J., McNamee and Bliss, JJ., concur; Crapser and Heffeman, JJ., dissent, and vote to reverse the judgment and for a new trial, on the ground that the proof fails to disclose, by evidence beyond a reasonable doubt, that defendant committed any crime.